DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoon Yeasun.
The application has been amended as follows:
In The Claim:
3.  (Currently Amended) The method of claim 1, wherein the situation analysis engine includes a life/death determination block for determining the life/death of user by measuring the heart rate, the body temperature, the fall-down, an ejection of gas or toxic from the peripheral sensors in a surrounding where the location tracking device is located, a location tracking block for performing a location tracking with the GPS, the BLE, the WIFI Sniffing, or the UWB module, a loss-prevention block for detecting whether the user deviates from the geo-fence area and provide a notification service to the user about the deviation from geo-fence area, a fall down determination block for detecting whether the fall-down has occurred to the user and transmit the fall-down information to the network for an emergency processing.
8. (Currently Amended) The method of claim 7, wherein the situation recognition information and the location tracking data are transmitted through the Low Power IoT communication method when the response (ACK/NACK) message for the situation .
 (End of Amendment)
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Please see the reasons cited on pages 2-3 of the Office Action mailed on 01/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/20/2022